LOGUE, J.
In this appeal of a judgment of foreclosure entered after a trial, appellant’s first argument — that the Bank’s failure to specify a unit number on the letter sent to her constitutes a failure to meet the notice requirements — -was not raised below and cannot be raised for the first time on appeal. See, e.g., Krivanek v. Take Back Tampa Political Comm., 625 So.2d 840, 842 (Fla. 1993). Appellant’s second argument— that she was not properly served a copy of the complaint — was not properly preserved because she failed to provide a transcript of the hearing at which her motion to dismiss in this regard was denied or a transcript reflecting any evidentiary support for her argument in this regard. See, e.g., Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979) (noting that the burden is on the appellant to demonstrate error and without a transcript, the appellate court cannot conclude whether the trial court’s judgment is not supported by the evidence or alternative theory).
Affirmed.